--------------------------------------------------------------------------------

 

Exhibit 10.28






AMENDMENT NO. 10 TO
LOAN AGREEMENT
(CVTI/Covenant Transport)




THIS AMENDMENT NO. 10 TO LOAN AGREEMENT, dated as of July 7, 2006 (the
“Amendment”), is entered into by and among THREE PILLARS FUNDING LLC (formerly
known as THREE PILLARS FUNDING CORPORATION), (“Three Pillars”), SUNTRUST CAPITAL
MARKETS, INC. (formerly SunTrust Equitable Securities Corporation), as
administrator (the “Administrator”), CVTI RECEIVABLES CORP. (“CVTI”), and
COVENANT TRANSPORT, INC. (“Covenant”). Capitalized terms used and not otherwise
defined herein are used as defined in the Loan Agreement, dated as of December
12, 2000 among Three Pillars, the Administrator, CVTI and Covenant (as amended
to date, the “Loan Agreement”).


WHEREAS, the parties hereto desire to further amend the Loan Agreement in
certain respects as provided herein;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.  Amendments to the Loan Agreement.


(a)     The definition of “Concentration Limit” is hereby amended in its
entirety to read as follows:


“Concentration Limit: For any Obligor (a) whose (i) short term unsecured debt
rating is (A) equal to both A1+ by S&P and P1 by Moody’s, 12.0%, (B) equal to
both A1 by S&P and P1 by Moody’s, 10.0%, (C) equal to both A2 by S&P and P2 by
Moody’s, 8.0%, (D) equal to both A3 by S&P and P3 by Moody’s, 7.0%; provided,
however, if such Obligor is rated by both Moody’s and S&P and has a split
rating, the applicable rating will be the lower of the two ratings, or (ii) in
the absence of short term unsecured debt ratings by both Rating Agencies, whose
long term unsecured debt rating is (A) equal to both AAA by S&P and Aaa by
Moody’s, 12.0%, (B) equal to both AA-, AA or AA+ by S&P and Aa3, Aa2 or Aa1 by
Moody’s, 10.0%, (C) equal to both A-, A or A+ by S&P and A3, A2 or A1 by
Moody’s, 8.0%, (D) equal to both BBB-, BBB or BBB+ by S&P and Baa3, Baa2 or Baa1
by Moody’s, 7.0%; provided, however, if such Obligor is rated by both Moody’s
and S&P and has a split rating, the applicable rating will be the lower of the
two ratings or (b) that has no short term unsecured debt rating or long term
unsecured debt rating or is rated below any of the foregoing rating categories,
3.0%, in each case, of the Aggregate Unpaid Balance. The Concentration Limit for
a Special Obligor shall be 6%.”




--------------------------------------------------------------------------------



(b)     The definition of “Reserve Floor” is hereby amended in its entirety to
read as follows:


“Reserve Floor: For any Due Period, the sum of (a) 15.0% and (b) the product of
(i) the Expected Dilution Ratio for such Due Period and (ii) the Dilution
Horizon Ratio for such Due Period.”


(c)     The definition of “Special Obligor” is hereby amended in its entirety to
read as follows:


“Special Obligor: Shaw Industries, Inc.”


SECTION 2.  Effect of Amendment.


Except as modified and expressly amended by this Amendment, the Loan Agreement
is in all respects ratified and confirmed, and all the terms, provisions and
conditions thereof shall be and remain in full force and effect. This Amendment
shall be effective as of the date (the “Effective Date”) on which each of the
parties hereto delivers to the Administrator a fully executed original of this
Amendment. On and after the Effective Date, all references in the Loan Agreement
to “this Agreement,” “hereto,” “hereof,” “hereunder” or words of like import
refer to the Loan Agreement as amended by this Amendment.


SECTION 3.  Binding Effect.


This Amendment shall be binding upon and inure to the benefit of the parties to
the Loan Agreement and their successors and permitted assigns.


SECTION 4.  Governing Law.


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.


SECTION 5.  Execution in Counterparts; Severability.


This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.


THREE PILLARS:
THREE PILLARS FUNDING LLC
             
By:
/s/ Doris J. Hearn
 
Title:
Vice President
           
THE BORROWER:
CVTI RECEIVABLES CORP.
             
By:
/s/ Richard B. Cribbs
 
Title:
Assistant Treasurer
           
THE ADMINISTRATOR:
SUNTRUST CAPITAL MARKETS, INC.
             
By:
/s/ James R. Bennison
 
Name:
James R. Bennison
 
Title:
Managing Director
           
THE MASTER SERVICER:
COVENANT TRANSPORT, INC.,
 
a Nevada holding corporation
             
By:
/s/ Richard B. Cribbs
 
Title:
Controller, Assistant Secretary, and
Assistant Treasurer





(Signature Page to Amendment No. 10 to Loan Agreement (CVTI/Covenant Transport))
 
Back to Form 10-Q [form10q.htm]